Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 March 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson March 13th. 1812

By your Letter I was glad to find it was only the agitation occasioned by extraordinary, & unexpected events which prevented your usual kindness of writing, & not your own; or family’s Sickness—We were brought almost to the depths of dispair respecting Peace, & the sudden assurance of it, was like the blaze of meridian day, without the twilight—
My fears now are that, like Jeshuran we shall rebell”—Profuseness, & extravaganc, or splendid festivals, is no way to fill our coffers, or repair our empty treasury—
Pray tell me, is Mr Everet going to England, & given up his Connections with his doating People?—or is this report among the falsities of the day?—
A young Gentleman, a son of Doctor Cogswells will be one of your neighbourd I suppose, he has a call at Dedham & I presume he will soon be ordained there—Sam. Gilman I hear is preaching at Milton—but one Lady observed he had too much poetry in his Sermons—I sincerely hope both these young Candidates will make useful ministers of the Gospel—I cannot say, that I do not feel particularly interrested in their welfare—
The Spring has opened upon us with unusual mildness, the southern breezes seemed to transport us, from the severe cold of winter, immediately to the temperature of May,—
We enjoy our usual health—though I feel affraid of March upon Mr Peabody’s account—for several years he has been more feeble in this month—
I hear that Quincy Tufts has had the typhus fever very bad—I hope he has recovered—I have been expecting Dr Tufts would have sent Mr Peabody some Interest—I think if you would enclose it in your letter, it would be the safest way of conveying it to Mr Peabody—
And when you send me any, I had rather you would not send any change, but keep it for to be added to the next quarter—that silver may not denote a value, & become a temptation to postmasters—
May this find you, your family, & connections in health—& write soon to your / affectionate Sister
E– Peabody